DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 7/19/2021 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Bayraktar (US 2017/0191419), Fig. 1, discloses a gas turbine engine 110, comprising: a core cowl (a truncated section of the core cowl is shown in the figure, but one of ordinary skill in the art knows a core cowl of an aircraft gas turbine engine such as that shown in Fig. 1, conventionally extends the length of the engine); a core 116 contained within the core cowl, including a compressor 124 in fluid communication with a downstream combustor 126 and a downstream turbine 128, the compressor including a compressor bleed port 139, wherein an undercowl space is defined between the core cowl and the core; a cooling duct 148+147 disposed at least partially in the undercowl space (since the defined cooling duct extends to the compressor bleed port 139, it necessarily must extend partially through the surrounding undercowl space) having an inlet 154 or 156 and an outlet (at the bleed port 139), wherein the cooling duct 148+147 is in fluid communication with a source of cooling air (via inlet 154 or 156 as read at para. 0027) and is further in fluid communication with the compressor bleed port 139 (follow flow arrows 186 and 188); a valve assembly comprising at least one valve disposed in the cooling duct 148+147 (see valve positioned where flow arrow 188 is directed).  Bayraktar further discloses a cooling blower (ground source or APU as discussed in para. 0027) operable to move an air flow 182 or 184 from the inlet 154 or 156 of the cooling duct 148+147 towards the outlet (at 139) of the cooling duct and through the compressor bleed port 139, however, Bayraktar does not disclose the cooling blower disposed within the engine.  Bayraktar rather discloses the cooling blower is disposed outside of the engine (the cooling blower being an APU or a ground source).  A secondary reference to create a reasonable combination to place the cooling blower within the engine is not found.  Additionally, it would not have been obvious to modify Bayraktar given the use of external blowers/air sources is central to his teaching that it is undesirable to add additional equipment to the engine (Bayraktar paras. 0003 and 0032).
Further regarding Claim 1, US patent 11,047,306 is noted for having process claims that contain structure similar to apparatus claim 1 but do not cause a double patenting rejection.  The patent claims fail to anticipate a core comprising a compressor, combustor, and turbine contained within a core cowl (the patent defines a cowl but does not disclose the compressor, combustor, and turbine are contained within the cowl; e.g. the patent claims could apply to an industrial gas turbine with no core-containing cowl and the patent cowl could refer to a cowl surrounding an air intake for engine combustion air where the cowl does not extend over the compressor, combustor, and/or turbine), an undercowl space defined between the core cowl and core, the cooling duct disposed at least partially in the defined undercowl space, and the at least one valve disposed in the cooling duct.
Claim 12 is allowable for substantially the same reasons discussed above.
Claims 2-11 and 13-20 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                     Primary Examiner, Art Unit 3741                                                                                                                   Examiner, Art Unit 3741